MEMORANDUM **
Santos Bonifacio Moreno-Moreno appeals from the 32-month sentence imposed following his guilty plea conviction to one count of illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a), with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2).
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that appeal waiver is valid when entered into knowingly and voluntarily). The waiver of his appeal rights under 18 U.S.C. § 3742 encompasses Moreno-Moreno’s challenge to the district court’s finding that his prior reckless homicide conviction was a crime of violence for sentencing purposes. See United States v. Joyce, 357 F.3d 921, 922-23 (9th Cir.2004) (“A defendant’s waiver of his appellate rights is enforceable if the language of the waiver encompasses his right to appeal on the grounds raised, and if the waiver was knowingly and voluntarily made.”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.